Exhibit 10.4

 

 

WARRANT

To Purchase Common Stock of

American Shale Development, Inc.

Dated March [    ], 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   1.  

DEFINITIONS

     1    2.   EXERCISE OF WARRANT      7      2.1  

Manner of Exercise

     7      2.2  

Change of Control

     8      2.3  

Payment of Taxes

     8      2.4  

Fractional Shares

     8      2.5  

Continued Validity

     8    3.   TRANSFER, DIVISION AND COMBINATION      9      3.1  

Transfer

     9      3.2  

Division and Combination

     9      3.3  

Expenses

     9      3.4  

Maintenance of Books

     9    4.   ADJUSTMENTS      9      4.1  

Stock Dividends, Subdivisions and Combinations

     9      4.2  

Certain Other Distributions

     10      4.3  

Issuance of Additional Shares of Common Stock.

     11      4.4  

Issuance of Warrants or Other Rights

     11      4.5  

Issuance of Convertible Securities

     12      4.6  

Superseding Adjustment

     12      4.7  

Other Provisions Applicable to Adjustments under this Section

     13      4.8  

Reorganization, Reclassification, Merger, Consolidation or Disposition of Assets

     15      4.9  

Shallow Interest Assets

     16      4.10  

Certain Defaults and Events of Default under the Credit Agreement

     16      4.11  

Title Matters

     17      4.12  

Other Action Affecting Common Stock

     17      4.13  

Certain Limitations

     17    5.   NOTICES TO WARRANT HOLDERS      17      5.1  

Notice of Adjustments

     17      5.2  

Notice of Corporate Action

     18      5.3  

Notice to Shareholders

     18    6.   NO IMPAIRMENT      18    7.   RESERVATION AND AUTHORIZATION OF
COMMON STOCK; REGISTRATION WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY     
19    8.   TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS      19   

 

i



--------------------------------------------------------------------------------

9.   RESTRICTIONS ON TRANSFERABILITY      20      9.1  

Restrictive Legend

     20      9.2  

Notice of Proposed Transfers; Requests for Registration

     21      9.3  

Piggyback Registration

     21      9.4  

Registration Procedures

     22      9.5  

Expenses

     22      9.6  

Indemnification and Contribution

     23      9.7  

Termination of Restrictions

     24      9.8  

Listing on Securities Exchange

     25      9.9  

Restrictions on Transfers of Securities.

     25    10.   SUPPLYING INFORMATION      25    11.   LOSS OR MUTILATION     
25    12.   OFFICE OF THE COMPANY      26    13.   FINANCIAL AND BUSINESS
INFORMATION      26      13.1  

Financial Statements

     26      13.2  

Filings

     26      13.3  

Access

     27    14.   OBLIGATION TO REPURCHASE WARRANT      27      14.1  

Put Option

     27      14.2  

Working Interest

     27    15.   APPRAISAL      28    16.   LIMITATION OF LIABILITY      28   
17.   MISCELLANEOUS      28      17.1  

Nonwaiver and Expenses

     28      17.2  

Notice Generally

     28      17.3  

Indemnification

     29      17.4  

Remedies

     29      17.5  

Successors and Assigns

     29      17.6  

Amendment

     30      17.7  

Severability

     30      17.8  

Headings

     30      17.9  

Governing Law

     30      17.10  

Effective Date

     30      17.11  

Company Acknowledgement

     30   

 

EXHIBITS Exhibit A    -    Subscription Form Exhibit B    -    Assignment Form

 

ii



--------------------------------------------------------------------------------

THE OFFER AND SALE OF THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED IN
VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS THEREUNDER OR THE PROVISIONS OF
THIS WARRANT.

Warrant No. 1

WARRANT

TO PURCHASE COMMON STOCK OF

AMERICAN SHALE DEVELOPMENT, INC.

THIS IS TO CERTIFY that [            ] or its registered assigns, for and in
consideration of a payment by [            ] to American Shale Development,
Inc., a Delaware corporation (the “Company”), of $[            ]1 on the Funding
Date (as hereinafter defined), is entitled, at any time prior to the Expiration
Date (as hereinafter defined), to purchase from the Company [            ]
shares of Common Stock (as hereinafter defined and subject to adjustment as
provided herein), in whole or in part, including fractional parts, at a purchase
price of $1.63 per share (subject to adjustment as provided herein), all on the
terms and conditions and pursuant to the provisions hereinafter set forth.

 

1. DEFINITIONS

As used in this Warrant, the following terms have the respective meanings set
forth below:

“Additional Shares of Common Stock” means any shares of Common Stock issued by
the Company after the Closing Date other than Warrant Stock.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the value of such share of Common Stock as finally determined
by the Appraiser in accordance with the provisions of Section 15.

“Appraiser” means an independent nationally or regionally recognized investment
bank that has significant valuation experience in the Company’s industry, as
selected by the Company

 

1  The total amount for all issued warrants will be $2 million.



--------------------------------------------------------------------------------

and reasonably acceptable to Holder. If Holder and the Company cannot agree on
an Appraiser within fifteen (15) days after the applicable Valuation Event, then
the Company, on the one hand, and Holder, on the other hand, shall each select
an Appraiser within twenty-one (21) days of the applicable Valuation Event and
those two Appraisers shall select within twenty-five (25) days after the
applicable Valuation Event an independent Appraiser to determine the Appraised
Value. The fees, costs and other expenses of the Appraiser shall be borne by the
Company.

“Average Market Value” means the average of the Closing Prices for the security
in question for 30 consecutive trading days, commencing 45 trading days
immediately preceding the date of determination.

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

“Capital Stock” has the meaning specified in the Credit Agreement.

“Change of Control” has the meaning specified in the Credit Agreement.

“Closing Date” has the meaning specified in the Credit Agreement.

“Closing Price” means, for any given trading day, (a) if the primary market for
the security in question is a national securities exchange registered under the
Exchange Act or some other market or quotation system in which last sale
transactions are reported on a contemporaneous basis, then the last reported
sales price of such security for such day, or, if there has not been a sale of
such security on such trading day, then the highest closing or last bid or asked
quotation therefor on such trading day (excluding, in any case, any price that
is not the result of bona fide arm’s length trading), or (b) if the primary
market for the security in question is not an exchange or quotation system in
which last sale transactions are contemporaneously reported, then the highest
closing or last bona fide bid or asked quotation by disinterested Persons in the
over-the-counter market on such trading day as reported by the National
Association of Securities Dealers through its Automated Quotation System or its
successor or such other generally accepted source of publicly reported bid
quotations as the parties hereto may designate.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

“Common Stock” means (except where the context otherwise indicates) the common
stock, $0.01 par value, of the Company as constituted on the Closing Date, and
any capital stock into which such common stock may thereafter be changed, and
shall also include (i) capital stock of the Company of any other class
(regardless of how denominated) issued to the holders of shares of Common Stock
upon any reclassification thereof which is also not preferred as to dividends or
assets on liquidation over any other class of stock of the Company and which is
not subject to redemption and (ii) shares of common equity of any successor or
acquiring entity (as defined in Section 4.8) received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.8.

“Company” has the meaning specified in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

“Contribution Documents” has the meaning specified in the Credit Agreement.

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for Additional Shares
of Common Stock, either immediately or upon the occurrence of a specified date
or a specified event.

“Credit Agreement” means the Credit Agreement dated as of February 29, 2012
among the Company, Chambers Energy Management, LP, as administrative agent, and
the lenders from time to time party thereto, as the same may be amended,
supplemented or otherwise modified from time to time.

“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date which price initially shall be $1.63.

“Defensible Title” has the meaning specified in the Credit Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.

“Expiration Date” means February 28, 2015, as such date may be adjusted in
accordance with Section 2.2.

“Fair Market Value” means (a) as to securities regularly traded on a national
securities exchange or some other nationally-recognized market quotation system,
the per share Average Market Value, and (b) as to all securities not regularly
traded on a national securities exchange or some other nationally recognized
market quotation system and as to all other property, the fair market value of
such securities (on a per share basis) or property as mutually agreed upon by
the Company and Holder, without premium for control and without discount for
minority interests, illiquidity or restrictions on transfer, at the time of the
transaction requiring the applicable determination of Fair Market Value pursuant
to this Warrant (each such authorization, a “Valuation Event”); provided,
however, that, if the Company and Holder are unable to agree on any calculation
of Fair Market Value in accordance with the provisions this clause (b) within
thirty (30) days after the occurrence of any Valuation Event, then the Fair
Market Value of such securities and/or other property will be its Appraised
Value.

“FINRA” means the Financial Industry Regulatory Authority.

“Fully Diluted Outstanding” means, when used with reference to Common Stock, at
any date as of which the number of shares thereof is to be determined, all
shares of Common Stock Outstanding at such date and all shares of Common Stock
issuable in respect of the Warrants and other options or warrants to purchase,
or securities convertible into, shares of Common Stock outstanding on such date
which would be deemed outstanding in accordance with GAAP for purposes of
determining book value or net income per share.

 

3



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any Person and without duplication, (a) all
borrowed money of such Person, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all obligations of such Person as lessee under
capital leases that have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with generally accepted accounting
principles, consistently applied, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and costs in excess of billings),
(d) all indebtedness secured by a lien or other encumbrance on the property of
such Person, whether or not such indebtedness shall have been assumed by such
Person; provided. however, that if such Person has not assumed or otherwise
become liable for such indebtedness, then such indebtedness shall be measured at
the lesser of (i) Fair Market Value of such property securing such indebtedness
at the time of determination and (ii) the amount of such indebtedness secured
thereby, (e) all obligations, contingent or otherwise, with respect to the face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person, (f) all hedging
obligations of such Person, and (g) all contingent liabilities of such Person to
the extent such contingent liabilities are required to be reflected in the
financial statements of such Person in accordance with generally accepted
accounting principles, consistently applied.

“Funding Date” has the meaning specified in the Credit Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America as from time to time in effect.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any province, commonwealth, territory, possession, county, parish,
town, township, village or municipality, whether now existing or hereafter
constituted or existing.

“Guarantee and Security Agreement” has the meaning specified in the Credit
Agreement.

“Holder” and “Holders” means the Person or Persons, as applicable, in whose name
the Warrant set forth herein is registered on the books of the Company
maintained for such purpose.

“Hydrocarbon Interests” has the meaning specified in the Credit Agreement.

“Joint Development Area” means Wetzel, Marshall, Monongalia, Marion and Tyler
Counties, West Virginia, Greene County, Pennsylvania and any other counties or
areas that may be made part of the “joint development area” as defined in the
Republic AJDA.

“Lender” has the meaning specified in the Credit Agreement.

“Loans” has the meaning specified in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Loan Documents” has the meaning specified in the Credit Agreement.

“Losses” has the meaning specified in Section 17.3.

“Obligations” has the meaning specified in the Credit Agreement.

“Net Acres” means, as computed separately with respect to each applicable
Hydrocarbon Interest, (i) the number of gross acres in the land covered by such
Hydrocarbon Interest, multiplied by (ii) the undivided mineral interest in the
land covered by such Hydrocarbon Interest, multiplied by (iii) the Company’s
leasehold working interest in such Hydrocarbon Interest.

“Net Cash Proceeds” means, in connection with any sale of assets, the proceeds
thereof in the form of cash of such asset sale, net of (a) amounts required to
be applied to the repayment of indebtedness secured by a lien expressly
permitted under the Credit Agreement on any asset that is the subject of such
asset sale, (b) attorneys’ fees, accountants’ fees, investment bank fees and
other reasonable and customary fees and expenses actually incurred in connection
therewith and (c) taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements).

“Other Property” has the meaning set forth in Section 4.8.

“Outstanding” means, when used with reference to Common Stock, at any date as of
which the number of shares thereof is to be determined, all issued shares of
Common Stock, except shares then owned or held by or for the account of the
Company or any subsidiary thereof, and shall include all shares issuable in
respect of outstanding scrip or any certificates representing fractional
interests in shares of Common Stock.

“Parent” means Trans Energy, Inc., a Nevada corporation.

“Permitted Investor” has the meaning specified in the Credit Agreement.

“Person” an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Post-Change of Control Deadline” has the meaning set forth in Section 2.2.

“Property” has the meaning specified in the Credit Agreement.

“Put Price” has the meaning specified in Section 14.1.

“Responsible Officer” has the meaning specified in the Credit Agreement.

“Republic” means Republic Energy Ventures, LLC, a Delaware limited liability
company.

“Republic AJDA” has the meaning specified in the Credit Agreement.

 

5



--------------------------------------------------------------------------------

“Republic Document” has the meaning specified in the Credit Agreement.

“Republic Sale” has the meaning specified in Section 14.1.

“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance on the exercise of any Warrant would be, evidenced by a
certificate bearing the restrictive legend set forth in Section 9.1(a).

“Sale Transaction” means any arms-length transaction with a third-party that is
not an Affiliate pursuant to which (a) the Company sells or disposes (in one or
a series of related sales or dispositions) of all or substantially all of the
assets of the Company on a consolidated basis (other than inventory in the
ordinary course of business), including any sale or disposition of the capital
stock, membership interests, partnership interests or assets of the subsidiaries
of the Company, or (b) the Company or the holders of shares of Common Stock
issues, sales, transfers or exchanges voting securities in the Company, or the
Company engages in any merger, consolidation, combination or similar transaction
(in one or a series of related transactions), such that the beneficial owners of
shares of Common Stock immediately prior to the transaction or transactions
will, immediately after such transaction or transactions, beneficially own less
than a majority of either the voting capital stock of the Company or the
aggregate outstanding number of Fully Diluted Outstanding shares of Common
Stock, or (c) the Company or the holders of a majority of the outstanding number
of Fully Diluted Outstanding shares of Common Stock engages in any transaction
or series of related transactions that results in any change of control of the
Company (as the term “control” is defined in Rule 405 promulgated under the
Securities Act), whether such change of control occurs through the sale of
assets, securities or shares of Common Stock, exchange of securities or
otherwise.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Shallow Interest Assets” means the Oil and Gas Properties (as defined in the
Credit Agreement) of Parent listed on Schedule 1.1(b)-2 to the Credit Agreement.

“Subsidiary” has the meaning specified in the Credit Agreement.

“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

“Transfer Notice” has the meaning specified in Section 9.2.

“Triggering Event” means the occurrence of any of the following: (i) the date 30
days following the date on which the Company, Parent or any of their
Subsidiaries, directly or indirectly, shall effect, commit or agree to effect,
any transaction, including the purchase, sale, lease or exchange of Property,
the rendering of any service or the payment of any management advisory or
similar fees and any employment, consulting, service, advisory or similar
arrangement, with any Permitted Investor or any of their respective Affiliates;
provided that such transaction is not terminated, unwound or otherwise cured
within such 30-day period; and provided, further that (A) the employment of
Janet Woodburn by Parent in her current capacity

 

6



--------------------------------------------------------------------------------

or any reasonable extension thereof and (B) the payment by Parent of board
compensation to Loren E. Bagley and William F. Woodburn, which compensation will
be consistent with compensation paid to other outside directors of Parent, shall
be permitted, or (ii) the Company or Parent shall agree or consent to, or
otherwise permit, the amendment, supplement or other modification (pursuant to a
waiver or otherwise) of any Republic Document.

“Valuation Event” has the meaning specified in the definition of Fair Market
Value above.

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

“Warrant Stock” means the shares of Common Stock purchased by the Holders of the
Warrants upon the exercise thereof.

 

2. EXERCISE OF WARRANT

2.1 Manner of Exercise. From and after the Funding Date and until 5:00 p.m., New
York time, on the Expiration Date, Holder may exercise this Warrant, on any
Business Day, for all or any part of the number of shares of Common Stock
purchasable hereunder.

In order to exercise this Warrant, in whole or in part, Holder shall deliver to
the Company at its principal office at 210 Second Street, P.O. Box 393, St.
Marys, West Virginia 26170 or at the office or agency designated by the Company
pursuant to Section 12, (i) a written notice of Holder’s election to exercise
this Warrant, which notice shall specify the number of shares of Common Stock to
be purchased, (ii) payment of the Warrant Price and (iii) this Warrant. Such
notice shall be substantially in the form of the subscription form appearing at
the end of this Warrant as Exhibit A, duly executed by Holder or its agent or
attorney. Upon receipt thereof, the Company shall, as promptly as practicable,
and in any event within fifteen Business Days thereafter, execute or cause to be
executed and deliver or cause to be delivered to Holder a certificate or
certificates representing the aggregate number of full shares of Common Stock
issuable upon such exercise, together with cash in lieu of any fraction of a
share, as hereinafter provided. The stock certificate or certificates so
delivered shall be, to the extent possible, in such denomination or
denominations as Holder shall request in the notice and shall be registered in
the name of Holder or, subject to Section 9, such other name as shall be
designated in the notice. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
Holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the Company receives as provided above the notice of exercise, payment of the
Warrant Price as provided herein and this Warrant, and all taxes required to be
paid by Holder, if any, pursuant to Section 2.3 prior to the issuance of such
shares have been paid. If this Warrant shall have been

 

7



--------------------------------------------------------------------------------

exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Stock, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant, or, at the request of Holder, appropriate
notation may be made on this Warrant and the same returned to Holder.

Payment of the Warrant Price may be made at the option of Holder, as specified
by Holder at the time of exercise, by (i) certified or official bank check,
(ii) surrender of shares of Warrant Stock having an aggregate Fair Market Value
equal to the Warrant Price or (iii) a combination of the foregoing. Any shares
of Warrant Stock or Warrants so surrendered shall be duly endorsed, or
accompanied by appropriate instruments of transfer duly executed, by Holder, and
if the certificate for such Warrant Stock or such Warrants evidences more shares
of Warrant Stock or the right to purchase a greater number of shares of Common
Stock, the Company shall issue and deliver to Holder a new certificate for such
additional shares of Warrant Stock or a new Warrant to purchase such additional
shares of Common Stock.

2.2 Change of Control. If a Change of Control shall occur at any time during the
Exercise Period and Holder shall fail to exercise this Warrant pursuant to
Section 2.1 within 30 days after the later to occur of the Change of Control and
the receipt by Holder of a notice that a Change of Control has occurred (the
“Post-Change of Control Deadline”), then this Warrant shall expire and the
“Expiration Date” shall be the Post-Change of Control Deadline.

2.3 Payment of Taxes. All shares of Common Stock issuable upon the exercise of
this Warrant pursuant to the terms hereof shall be validly issued and, upon
payment of the Warrant Price, fully paid and nonassessable and not subject to
any preemptive rights. The Company shall pay all expenses in connection with,
and all taxes and other similar governmental charges that may be imposed with
respect to, the issue or delivery of this Warrant and any such Common Stock. The
Company shall not be required, however, to pay any tax or other charge imposed
in connection with any transfer involved in the issue of any certificate for
shares of Common Stock issuable upon exercise of this Warrant in any name other
than that of Holder, and in such case the Company shall not be required to issue
or deliver any stock certificate until such tax or other charge has been paid or
it has been established to the satisfaction of the Company that no such tax or
other charge is due.

2.4 Fractional Shares. The Company shall not be required to issue a fractional
share of Common Stock upon exercise of any Warrant. As to any fraction of a
share which Holder of one or more Warrants, the rights under which are exercised
in the same transaction, would otherwise be entitled to purchase upon such
exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the same fraction of the Fair Market Value per
share of Common Stock on the date of exercise.

2.5 Continued Validity. A holder of shares of Common Stock issued upon the
exercise of this Warrant, in whole or in part (other than a holder who acquires
such shares after the same have been publicly sold pursuant to a Registration
Statement under the Securities Act or sold pursuant to Rule 144 thereunder),
shall continue to be entitled with respect to such shares to all rights to which
it would have been entitled as Holder under Sections 9, 10, 13 and 17 of this
Warrant. The Company will, at the time of each exercise of this Warrant, in
whole or in

 

8



--------------------------------------------------------------------------------

part, upon the request of the holder of the shares of Common Stock issued upon
such exercise hereof, acknowledge in writing, in form reasonably satisfactory to
such holder, its continuing obligation to afford to such holder all such rights;
provided, however, that if such holder shall fail to make any such request, such
failure shall not affect the continuing obligation of the Company to afford to
such holder all such rights.

 

3. TRANSFER, DIVISION AND COMBINATION

3.1 Transfer. Subject to compliance with Section 9, transfer of this Warrant and
all rights hereunder, in whole or in part, shall be registered on the books of
the Company to be maintained for such purpose, upon surrender of this Warrant at
the principal office of the Company referred to in Section 2.1 or the office or
agency designated by the Company pursuant to Section 12, together with a written
assignment of this Warrant substantially in the form of Exhibit B hereto duly
executed by Holder and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall, subject to Section 9, promptly execute and deliver a new
Warrant or Warrants each dated the same dates as the surrendered Warrant in the
name of the assignee or assignees and in the denomination specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
be cancelled. A Warrant, if properly assigned in compliance with Section 9, may
be exercised by a new Holder for the purchase of shares of Common Stock without
having a new Warrant issued.

3.2 Division and Combination. Subject to Section 9, this Warrant may be divided
or combined with other Warrants upon presentation hereof at the aforesaid office
or agency of the Company, together with a written notice specifying the names
and denominations in which new Warrants are to be issued, signed by Holder or
its agent or attorney. Subject to compliance with Section 3.1 and with
Section 9, as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

3.3 Expenses. The Company shall prepare, issue and deliver at its own expense
the new Warrant or Warrants under this Section 3.

3.4 Maintenance of Books. The Company agrees to maintain, at its aforesaid
office or agency, books for the registration and the registration of transfer of
the Warrants.

 

4. ADJUSTMENTS

The number of shares of Common Stock for which this Warrant is exercisable, and
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section 4.
The Company shall give Holder notice of any event described below which requires
an adjustment pursuant to this Section 4 in accordance with Sections 5.1 and
5.2.

4.1 Stock Dividends, Subdivisions and Combinations. If at any time the Company
shall:

(a) take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
Additional Shares of Common Stock,

 

9



--------------------------------------------------------------------------------

(b) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or

(c) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,

then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (ii) the Current Warrant Price
shall be adjusted to equal (A) the Current Warrant Price multiplied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the number of shares of
Common Stock for which this Warrant is exercisable immediately after such
adjustment.

4.2 Certain Other Distributions. If at any time the Company shall take a record
of the holders of its Common Stock for the purpose of entitling them to receive
any dividend or other distribution of:

(a) cash (other than a cash dividend payable out of earnings or earned surplus
legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Company),

(b) any evidences of its indebtedness, any shares of stock of any class or any
other securities or property of any nature whatsoever (other than cash,
Convertible Securities or Additional Shares of Common Stock), or

(c) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property of any nature whatsoever (other than cash, Convertible Securities or
Additional Shares of Common Stock),

then (i) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment multiplied by a fraction (A) the numerator of which shall be the Fair
Market Value per share of Common Stock at the date of taking such record and
(B) the denominator of which shall be such Fair Market Value per share of Common
Stock minus the amount allocable to one share of Common Stock of any such cash
so distributable and of the fair value (as determined in good faith by the Board
of Directors of the Company) of any and all such evidences of indebtedness,
shares of stock, other securities or property or warrants or other subscription
or purchase rights so distributable, and (ii) the Current Warrant Price shall be
adjusted to equal (A) the Current Warrant Price multiplied by the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to the

 

10



--------------------------------------------------------------------------------

adjustment divided by (B) the number of shares of Common Stock for which this
Warrant is exercisable immediately after such adjustment. A reclassification of
the Common Stock (other than a change in par value, or from par value to no par
value or from no par value to par value) into shares of Common Stock and shares
of any other class of stock shall be deemed a distribution by the Company to the
holders of its Common Stock of such shares of such other class of stock within
the meaning of this Section 4.2 and, if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.

4.3 Issuance of Additional Shares of Common Stock.

(a) If at any time the Company shall issue or sell any Additional Shares of
Common Stock without consideration or in exchange for consideration in an amount
per Additional Share of Common Stock less than the Current Warrant Price at the
time the Additional Shares of Common Stock are issued or sold, then immediately
following such issuance, grant or sale the Current Warrant Price as to the
number of shares for which this Warrant is exercisable immediately prior to such
adjustment shall be reduced to the lowest price per share received for such
Additional Shares of Common Stock in connection with such issuance or sale;
provided, that if such issuance or sale was without consideration, then the
Company shall be deemed to have received an aggregate of $0.01 of consideration
for all such Additional Shares of Common Stock or Convertible Securities so
issued.

(b) The provisions of paragraph (a) of this Section 4.3 shall not apply to any
issuance of Additional Shares of Common Stock for which an adjustment is
provided under Section 4.1 or 4.2. No adjustment of the Current Warrant Price
shall be made under paragraph (a) of this Section 4.3 upon the issuance of any
Additional Shares of Common Stock which are issued pursuant to the exercise of
any warrants or other subscription or purchase rights or pursuant to the
exercise of any conversion or exchange rights in any Convertible Securities if
any such adjustment shall previously have been made upon the issuance of such
warrants or other rights or upon the issuance of such Convertible Securities (or
upon the issuance of any warrant or other rights therefor) pursuant to
Section 4.4 or Section 4.5.

4.4 Issuance of Warrants or Other Rights. If at any time the Company shall take
a record of the holders of its Common Stock for the purpose of entitling them to
receive a distribution of, or shall in any manner (whether directly or by
assumption in a merger in which the Company is the surviving corporation) issue
or sell, any warrants or other rights to subscribe for or purchase any
Additional Shares of Common Stock or any Convertible Securities, whether or not
the rights to exchange or convert thereunder are immediately exercisable, and
the lowest price per share for which any Additional Share of Common Stock is
issuable upon the exercise of such warrants or other rights or upon the
conversion or exchange of such Convertible Securities is less than the Current
Warrant Price in effect immediately prior to the time of such issue or sale,
then such Additional Share of Common Stock issuable upon the exercise of such
warrants or other rights or upon the conversion or exchange of such Convertible
Securities shall be deemed to have been issued and outstanding as of the date of
actual issuance of such warrants

 

11



--------------------------------------------------------------------------------

or other rights, at a price per share equal to such lowest price per share to be
received for any such Additional Shares of Common Stock issuable upon exercise
of such warrant or other rights. For purposes of this Section 4.4, the lowest
price per share for which any one Additional Share of Common Stock is issuable
upon the exercise of any such warrants or other rights or upon the conversion or
exchange of any Convertible Securities shall be equal to the sum of the lowest
amounts of consideration, if any, received or receivable by the Company as
consideration with respect to any one share of Common Stock upon each of (A) the
granting or sale of the warrants or other rights, plus (B) the exercise of the
warrants or other rights, plus (C) in the case of warrants or other rights which
relate to Convertible Securities, the issuance or sale of the Convertible
Securities and the conversion or exchange of the Convertible Securities. No
further adjustments of the Current Warrant Price shall be made upon the actual
issue of such Common Stock or of such Convertible Securities upon exercise of
such warrants or other rights or upon the actual issue of such Common Stock upon
such conversion or exchange of such Convertible Securities.

4.5 Issuance of Convertible Securities. If at any time the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive a distribution of, or shall in any manner (whether directly or by
assumption in a merger in which the Company is the surviving corporation) issue
or sell, any Convertible Securities, whether or not the rights to exchange or
convert thereunder are immediately exercisable, and the lowest price per share
for which any Additional Share of Common Stock is issuable upon such conversion
or exchange is less than the Current Warrant Price in effect immediately prior
to the time of such issue or sale, then such Additional Share of Common Stock
issuable upon conversion or exchange of such Convertible Security shall be
deemed to have been issued and outstanding as of the date of actual issuance of
Convertible Securities, at a price per share equal to such lowest price per
share to be received for any such Additional Shares of Common Stock issuable
upon exercise of such Convertible Securities. For purposes of this Section 4.5,
the lowest price per share for which any Additional Share of Common Stock is
issuable upon the conversion or exchange of any such Convertible Securities
shall be equal to the sum of the lowest amounts of consideration, if any,
received or receivable by the Company as consideration with respect to any one
Additional Share of Common Stock upon each of (A) the granting or sale of the
Convertible Securities, plus (B) the conversion or exchange of the Convertible
Securities. No further adjustment of the Current Warrant Price shall be made
under this Section 4.5 upon the issuance of any Convertible Securities which are
issued pursuant to the exercise of any warrants or other subscription or
purchase rights therefor if any such adjustment shall previously have been made
upon the issuance of such warrants or other rights pursuant to Section 4.4. No
further adjustments of the Current Warrant Price shall be made upon the actual
issue of such Common Stock upon conversion or exchange of such Convertible
Securities.

4.6 Superseding Adjustment. If, at any time after any adjustment of the Current
Warrant Price shall have been made pursuant to Section 4.4 or Section 4.5 as the
result of any issuance of warrants, other rights or Convertible Securities,

(a) such warrants or other rights, or the right of conversion or exchange in
such other Convertible Securities, shall expire, and all or a portion of such
warrants or other rights, or the right of conversion or exchange with respect to
all or a portion of such other Convertible Securities, as the case may be, shall
not have been exercised, or

 

12



--------------------------------------------------------------------------------

(b) the consideration per share for which shares of Common Stock are issuable
pursuant to such warrants or other rights, or the terms of such other
Convertible Securities, shall be increased solely by virtue of provisions
therein contained for an automatic increase in such consideration per share upon
the occurrence of a specified date or event,

then for each outstanding Warrant, such previous adjustment shall be rescinded
and annulled and the Additional Shares of Common Stock which were deemed to have
been issued by virtue of the computation made in connection with the adjustment
so rescinded and annulled shall no longer be deemed to have been issued by
virtue of such computation. Thereupon, a recomputation shall be made of the
effect of such warrants, other rights or other Convertible Securities on the
basis of

(c) treating the number of Additional Shares of Common Stock or other property,
if any, theretofore actually issued or issuable pursuant to the previous
exercise of any such warrants or other rights or any such right of conversion or
exchange, as having been issued on the date or dates of any such exercise and
for the consideration actually received and receivable therefor, and

(d) treating any such warrants or other rights or any such other Convertible
Securities which then remain outstanding as having been granted or issued
immediately after the time of such increase of the consideration per share for
which shares of Common Stock or other property are issuable under such warrants
or other rights or other Convertible Securities; whereupon a new adjustment of
the number of shares of Common Stock for which this Warrant is exercisable and
the Current Warrant Price shall be made, which new adjustment shall supersede
the previous adjustment so rescinded and annulled.

4.7 Other Provisions Applicable to Adjustments under this Section. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Current
Warrant Price provided for in this Section 4:

(a) Computation of Consideration. To the extent that any Additional Shares of
Common Stock or any Convertible Securities or any warrants or other rights to
subscribe for or purchase any Additional Shares of Common Stock or any
Convertible Securities shall be issued for cash consideration, the consideration
received by the Company therefor shall be the amount of the cash received by the
Company therefor, or, if such Additional Shares of Common Stock or Convertible
Securities are offered by the Company for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Convertible Securities are sold
to underwriters or dealers for public offering without a subscription offering,
the initial public offering price (in any such case subtracting any amounts paid
or receivable for accrued interest or accrued dividends and without taking into
account any compensation, discounts or expenses paid or incurred by the Company
for and in the underwriting of, or otherwise in connection with, the issuance
thereof). To the extent that such issuance shall be for a consideration other
than cash, then, except as herein otherwise expressly provided, the amount of
such consideration shall be deemed to be the fair value of such consideration at
the time of such issuance as determined in good faith by the Board of Directors
of the Company. In case any

 

13



--------------------------------------------------------------------------------

Additional Shares of Common Stock or any Convertible Securities or any warrants
or other rights to subscribe for or purchase such Additional Shares of Common
Stock or Convertible Securities shall be issued in connection with any merger in
which the Company issues any securities, the amount of consideration therefor
shall be deemed to be the fair value, as determined in good faith by the Board
of Directors of the Company, of such portion of the assets and business of the
nonsurviving corporation as such Board in good faith shall determine to be
attributable to such Additional Shares of Common Stock, Convertible Securities,
warrants or other rights, as the case may be. The consideration for any
Additional Shares of Common Stock issuable pursuant to any warrants or other
rights to subscribe for or purchase the same shall be the consideration received
by the Company for issuing such warrants or other rights plus the additional
consideration payable to the Company upon exercise of such warrants or other
rights. The consideration for any Additional Shares of Common Stock issuable
pursuant to the terms of any Convertible Securities shall be the consideration
received by the Company for issuing warrants or other rights to subscribe for or
purchase such Convertible Securities, plus the consideration paid or payable to
the Company in respect of the subscription for or purchase of such Convertible
Securities, plus the additional consideration, if any, payable to the Company
upon the exercise of the right of conversion or exchange in such Convertible
Securities. In case of the issuance at any time of any Additional Shares of
Common Stock or Convertible Securities in payment or satisfaction of any
dividends upon any class of stock other than Common Stock, the Company shall be
deemed to have received for such Additional Shares of Common Stock or
Convertible Securities a consideration equal to the amount of such dividend so
paid or satisfied.

(b) When Adjustments to Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 4.1) up to, but not
beyond the date of exercise if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than 1% of the shares of
Common Stock for which this Warrant is exercisable immediately prior to the
making of such adjustment. Any adjustment representing a change of less than
such minimum amount (except as aforesaid) which is postponed shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 4 and not previously made, would result in a minimum
adjustment or on the date of exercise. For the purpose of any adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.

(c) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

(d) When Adjustment Not Required. If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend

 

14



--------------------------------------------------------------------------------

or distribution or subscription or purchase rights and shall, thereafter and
before the distribution to shareholders thereof, legally abandon its plan to pay
or deliver such dividend, distribution, subscription or purchase rights, then
thereafter no adjustment shall be required by reason of the taking of such
record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.

(e) Escrow of Warrant Stock. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and Holder exercises this Warrant, any shares of Common Stock issuable
upon exercise by reason of such adjustment shall be deemed the last shares of
Common Stock for which this Warrant is exercised (notwithstanding any other
provision to the contrary herein) and such shares or other property shall be
held in escrow for Holder by the Company to be issued to Holder upon and to the
extent that the event actually takes place, upon payment of the Warrant Price.
Notwithstanding any other provision to the contrary herein, if the event for
which such record was taken fails to occur or is rescinded, then such escrowed
shares shall be cancelled by the Company and escrowed property returned.

(f) Good Faith Determinations; Fairness Opinions. Whenever the Board of
Directors of the Company shall be required to make a determination in good faith
of the fair value of any consideration or other item under this Section 4, such
determination shall, if requested by Holder, be supported by an opinion of an
investment banking firm of recognized national or regional standing that has
significant valuation experience in the Company’s industry and that is selected
by Holder and reasonably acceptable to the Company.

4.8 Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another entity (where the Company is
not the surviving entity or where there is a change in or distribution with
respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
entity and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common equity of the
successor or acquiring entity, or any cash, shares of stock or other securities
or property of any nature whatsoever (including warrants or other subscription
or purchase rights) in addition to or in lieu of common equity of the successor
or acquiring entity (“Other Property”), are to be received by or distributed to
the holders of Common Stock of the Company, then Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the number of shares of
common equity of the successor or acquiring entity or of the Company, if it is
the surviving entity, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of all or substantially
all of the Company’s assets, the successor or acquiring entity (if other than
the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be deemed appropriate (as
determined by resolution of the Board

 

15



--------------------------------------------------------------------------------

of Directors of the Company) in order to provide for adjustments of shares of
the Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section 4;
provided, that in the case of a disposition of all or substantially all of the
Company’s assets, the Company shall have the right to require Holder to accept
cash in an amount equal to the Put Price (as hereinafter defined) for the number
of shares of Common Stock for which this Warrant is exercisable in exchange for
this Warrant. For purposes of this Section 4.8 “common equity of the successor
or acquiring entity” shall include equity of such entity of any class which is
not preferred as to dividends or assets on liquidation over any other class of
equity of such entity and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such equity, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such equity. The
foregoing provisions of this Section 4.8 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
all or substantially all of the Company’s assets of assets.

4.9 Shallow Interest Assets. If Parent contributes to the Company all of the Net
Cash Proceeds from any sale of the Shallow Interest Assets to a third party that
is not an Affiliate of Parent, then the Current Warrant Price shall be adjusted
to $1.91 per share (as the same may be further adjusted to take into account
adjustments made prior to the date of such contribution under this Section 4).
Parent shall provide Holder with written notice at least 10 Business Days prior
to the consummation of any contribution to the Company of the Net Cash Proceeds
received from the sale of the Shallow Interest Assets to a third party. Such
written notice shall include the amount of Net Cash Proceeds to be contributed
to the Company. Notwithstanding the foregoing, the adjustment contemplated by
this Section 4.9 shall be made only if the Net Cash Proceeds to be contributed
to the Company from the sale of the Shallow Interest Assets have a value of at
least $4 million.

4.10 Certain Defaults and Events of Default under the Credit Agreement. At any
time after the Credit Agreement is terminated or is otherwise no longer in full
force and effect, or the lenders thereunder decline to enforce their rights and
remedies under that certain Guarantee and Security Agreement, and until the
Expiration Date, upon the occurrence of a Triggering Event Parent hereby agrees
that (i) dividends, distributions or other payments made on or with respect to
the Common Stock, whether in cash or kind, shall be delivered to Holder
(provided the aggregate amount of all such dividends, distributions and other
payments to Holder pursuant to this Section 4.10 and Section 14 shall not exceed
the Put Price (as defined below), and upon payment of an aggregate amount equal
to the Put Price pursuant to this Section 4.10 and/or Section 14, this Warrant
will be cancelled) and (ii) until an aggregate amount equal to the Put Price is
paid to Holder in full pursuant to this Section 4.10 and/or Section 14, Holder
or its nominee may thereafter exercise (A) all voting, corporate and other
rights pertaining to the Common Stock at any meeting of shareholders of the
Company or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to the
Common Stock as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Common Stock upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of the Company, or upon the exercise by Parent or Holder
of any right, privilege or option pertaining to such Common Stock, and in
connection therewith, the right to deposit and deliver any and all of

 

16



--------------------------------------------------------------------------------

the Common Stock with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Holder may determine),
all without liability except to account for property actually received by it,
but Holder shall have no obligation to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. Notwithstanding anything to the contrary in this Section 4.10, the
Company shall provide Holder with prompt written notice of the occurrence of any
Triggering Event.

4.11 Title Matters. If, at any time prior to the Expiration Date, the Company
has Defensible Title to fewer than 18,500 of the Net Acres contributed to the
Company pursuant to the Contribution Documents, then the Current Warrant Price
(as the same may be further adjusted to take into account adjustments made prior
to such time under this Section 4) shall be reduced by an amount equal to
(i) (A) the difference between 18,500 and the aggregate number of the Net Acres
contributed to the Company pursuant to the Contribution Documents in which the
Company has Defensible Title multiplied by (B) $2,250, divided by (ii) the Fully
Diluted Outstanding Common Stock of the Company.

4.12 Other Action Affecting Common Stock. In case at any time or from time to
time the Company shall take any action in respect of its Common Stock, other
than the payment of dividends permitted by Section 4.2(a) or any other action
described in this Section 4, then, unless such action will not have a materially
adverse effect upon the rights of Holder, the number of shares of Common Stock
or other stock for which this Warrant is exercisable and/or the purchase price
thereof shall be adjusted in such manner as may be equitable in the
circumstances.

4.13 Certain Limitations. Notwithstanding anything herein to the contrary, the
Company agrees not to enter into any transaction which, by reason of any
adjustment hereunder, would cause the Current Warrant Price to be less than the
par value per share of Common Stock.

 

5. NOTICES TO WARRANT HOLDERS

5.1 Notice of Adjustments. Whenever the number of shares of Common Stock for
which this Warrant is exercisable, or whenever the price at which a share of
such Common Stock may be purchased upon exercise of this Warrant, shall be
adjusted pursuant to Section 4, the Company shall forthwith prepare a
certificate to be executed by the Responsible Officer of the Company setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment was calculated (including a description of the basis on
which the Board of Directors of the Company determined the fair value of any
evidences of indebtedness, shares of stock, other securities or property or
warrants or other subscription or purchase rights referred to in Section 4.2 or
4.7(a)), specifying the number of shares of Common Stock for which this Warrant
is exercisable and (if such adjustment was made pursuant to Section 4.8 or 4.10)
describing the number and kind of any other shares of stock or Other Property
for which this Warrant is exercisable, and any change in the purchase price or
prices thereof, after giving effect to such adjustment or change. The Company
shall promptly cause a signed copy of such certificate to be delivered to Holder
in accordance with Section 17.2. The Company shall keep at its office or agency
designated pursuant to Section 12 copies of all such certificates and cause the
same to be available for inspection at said office during normal business hours
by Holder or any prospective purchaser of this Warrant designated by Holder.

 

17



--------------------------------------------------------------------------------

5.2 Notice of Corporate Action. If at any time

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend (other than a cash dividend
payable out of earnings or earned surplus legally available for the payment of
dividends under the laws of the jurisdiction of incorporation of the Company) or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

(b) there shall be any Change of Control, capital reorganization of the Company,
any reclassification or recapitalization of the capital stock of the Company or
any consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 30 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such Change of Control, reorganization, reclassification,
merger, consolidation, sale, transfer, disposition, dissolution, liquidation or
winding up, and (ii) in the case of any such Change of Control, reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such Change of Control, reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such Change of Control,
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up. Each such written notice
shall be sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company and delivered in accordance with
Section 17.2.

5.3 Notice to Shareholders. The Holder shall be entitled to the same rights to
receive notice of corporate action as any holder of Common Stock.

 

6. NO IMPAIRMENT

The Company shall not by any action including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to

 

18



--------------------------------------------------------------------------------

avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

Upon the request of Holder, the Company will at any time during the period this
Warrant is outstanding acknowledge in writing, in form satisfactory to Holder,
the continuing validity of this Warrant and the obligations of the Company
hereunder.

 

7. RESERVATION AND AUTHORIZATION OF COMMON STOCK; REGISTRATION WITH OR APPROVAL
OF ANY GOVERNMENTAL AUTHORITY

From and after the Closing Date, the Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants. All shares of Common Stock which shall be
so issuable, when issued upon exercise of any Warrant and payment therefor in
accordance with the terms of such Warrant, shall be duly and validly issued and
fully paid and nonassessable, and not subject to preemptive rights.

Before taking any action which would cause an adjustment reducing the Current
Warrant Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non assessable shares of such Common Stock at such adjusted
Current Warrant Price.

Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Current
Warrant Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

If any shares of Common Stock required to be reserved for issuance upon exercise
of Warrants require registration or qualification with any Governmental
Authority under any federal or state law (otherwise than as provided in
Section 9) before such shares may be so issued, the Company will in good faith
and as expeditiously as possible and at its expense endeavor to cause such
shares to be duly registered.

 

8. TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS

In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of a record of such holders, the Company will in each such
case take such a record and will take such record

 

19



--------------------------------------------------------------------------------

as of the close of business on a Business Day. The Company will not at any time,
except upon dissolution, liquidation or winding up of the Company, close its
stock transfer books or Warrant transfer books so as to result in preventing or
delaying the exercise or transfer of any Warrant.

 

9. RESTRICTIONS ON TRANSFERABILITY

The Warrants and the Warrant Stock shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in this Section 9,
which conditions are intended to ensure compliance with the provisions of the
Securities Act with respect to the Transfer of any Warrant or any Warrant Stock.
Holder, by acceptance of this Warrant, agrees to be bound by the provisions of
this Section 9.

9.1 Restrictive Legend.

(a) Except as otherwise provided in this Section 9, each certificate for Warrant
Stock initially issued upon the exercise of this Warrant, and each certificate
for Warrant Stock issued to any subsequent transferee of any such certificate,
shall be stamped or otherwise imprinted with a legend in substantially the
following form:

“THE OFFER AND SALE OF SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ARE SUBJECT TO THE
CONDITIONS SPECIFIED IN A CERTAIN WARRANT DATED MARCH [    ], 2012, ORIGINALLY
ISSUED BY AMERICAN SHALE DEVELOPMENT, INC. NO TRANSFER OF THE SHARES REPRESENTED
BY THIS CERTIFICATE SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. A COPY OF THE FORM OF SAID WARRANT IS ON FILE WITH THE SECRETARY OF
AMERICAN SHALE DEVELOPMENT, INC. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE
OF THIS CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF SUCH WARRANT.”

(b) Except as otherwise provided in this Section 9, each Warrant shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE OFFER AND SALE OF THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED IN
VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS THEREUNDER OR THE PROVISIONS OF
THIS WARRANT.”

 

20



--------------------------------------------------------------------------------

9.2 Notice of Proposed Transfers; Requests for Registration. Prior to any
Transfer or attempted Transfer of any Warrant or any Restricted Common Stock,
the Holder of such Warrant or Restricted Common Stock shall give five days’
prior written notice (a “Transfer Notice”) to the Company of such Holder’s
intention to effect such Transfer, describing the manner and circumstances of
the proposed Transfer, and obtain from such Holder representations that the
proposed Transfer of such Warrant or Restricted Common Stock may be effected
without registration under the Securities Act. Each certificate, if any,
evidencing such shares of Restricted Common Stock issued upon such Transfer
shall bear the restrictive legend set forth in Section 9.1(a), and each Warrant
issued upon such Transfer shall bear the restrictive legend set forth in
Section 9.1(b), unless in the opinion of counsel such legend is not required in
order to ensure compliance with the Securities Act.

The holders of Warrants and Warrant Stock shall have the right to request
registration of such Warrant Stock only pursuant to Section 9.3.

9.3 Piggyback Registration. If the Company at any time determines to prepare and
file on its behalf and/or on behalf of any of its security holders (“the
demanding security holders”) a registration statement under the Securities Act
on any form (other than a registration statement on Form S-4 or S-8 or any
successor form for securities to be offered in a transaction of the type
referred to in Rule 145 under the Securities Act or to employees of the Company
pursuant to any employee benefit plan, respectively) for the general
registration of securities to be sold to the public for cash with respect to its
Common Stock or any other class of equity security (as defined in
Section 3(a)(11) of the Exchange Act) of the Company, it will give written
notice to all Holders of Warrants or Warrant Stock at least 45 days before the
initial filing with the Commission of such registration statement, which notice
shall set forth the intended method of disposition of the securities proposed to
be registered by the Company. The notice shall offer to include in such filing
the aggregate number of shares of Warrant Stock, and the number of shares of
Common Stock for which Warrants are exercisable, as such Holders may request.

Each holder of a Warrant or Warrant Stock desiring to have Warrant Stock
registered under this Section 9.3 shall advise the Company in writing within 30
days after the date of receipt of such offer from the Company, setting forth the
amount of Warrant Stock for which registration is requested. The Company shall
thereupon include in such filing the number of shares of Warrant Stock for which
registration is so requested, subject to the next two sentences, and shall use
its reasonable efforts to effect registration under the Securities Act of the
offer and sale of such shares. If the managing underwriter of a proposed public
offering shall advise the Company in writing that, in its opinion, the
distribution of the Warrant Stock requested to be included in the registration
concurrently with the securities being registered by the Company or the
demanding security holder or holders would materially and adversely affect the
distribution of such securities by the Company or the demanding security holder
or holders, then all selling security holders shall reduce the amount of
securities each intended to distribute through such offering on a pro rata
basis. Except as otherwise provided in Section 9.5, all expenses of such
registration shall be borne by the Company.

 

21



--------------------------------------------------------------------------------

9.4 Registration Procedures. If the Company determines to effect the
registration of the offer and sale of any of its securities under the Securities
Act, the Company will, as expeditiously as possible:

(a) prepare and file with the Commission a registration statement with respect
to such securities and use its best efforts to cause such registration statement
to become and remain effective for a period of time required for the disposition
of such securities by the holders thereof;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all securities covered by such registration statement until the earlier of
such time as all of such securities have been disposed of in a public offering
and the expiration of 90 days;

(c) furnish to such selling security holders such number of copies of a summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;

(d) use its best efforts to register or qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions within the United States as each holder of such securities shall
request (provided, however, the Company shall not be obligated to qualify as a
foreign corporation to do business under the laws of any jurisdiction in which
it is not then qualified or to file any general consent to service or process),
and do such other reasonable acts and things as may be required of it to enable
such holder to consummate the disposition in such jurisdiction of the securities
covered by such registration statement;

(e) enter into customary agreements (including an underwriting agreement in
customary form), cause its auditors to provide a customary comfort letter, and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such registrable securities; and

(f) otherwise use it best efforts to comply with all applicable rules and
regulations of the Commission.

It shall be a condition precedent to the obligation of the Company to take any
action pursuant to this Section 9 in respect of the securities which are to be
registered at the request of any holder of a Warrant or Warrant Stock that such
holder shall furnish to the Company such information regarding the securities
held by such holder and the intended method of disposition thereof as the
Company shall reasonably request and as shall be required in connection with the
action taken by the Company.

9.5 Expenses. All expenses incurred in complying with Section 9, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with FINRA), printing expenses, fees and disbursements of
counsel for the Company, the fees of any auditors

 

22



--------------------------------------------------------------------------------

providing comfort letters, the reasonable fees and expenses of one counsel for
the selling security holders (selected by those holding a majority of the shares
being registered), expenses of any special audits incident to or required by any
such registration and expenses of complying with the securities or blue sky laws
of any jurisdictions pursuant to Section 9.4(d), shall be paid by the Company,
except that the Company shall not be liable for any fees, discounts or
commissions to any underwriter or any fees or disbursements of counsel for any
underwriter in respect of the securities sold by any holder of Warrant Stock.

9.6 Indemnification and Contribution.

(a) In the event of any registration of any Warrant Stock under the Securities
Act pursuant to this Section 9, the Company shall indemnify and hold harmless
the holder of such Warrant Stock, such holder’s directors and officers, and each
other Person (including each underwriter) who participated in the offering of
such Warrant Stock and each other Person, if any, who controls such holder or
such participating Person within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such holder
or any such director or officer or participating Person or controlling Person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any alleged untrue statement
of any material fact contained, on the effective date thereof, in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such holder or such
director, officer or participating Person or controlling Person for any legal or
any other expenses reasonably incurred by such holder or such director, officer
or participating Person or controlling Person in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any alleged untrue statement or alleged omission made in such registration
statement, preliminary prospectus, prospectus or amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such holder specifically for use therein. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such holder or such director, officer or participating Person or controlling
Person, and shall survive the transfer of such securities by such holder.

(b) Each holder of Warrant Stock, by acceptance thereof, agrees to indemnify and
hold harmless the Company, its directors and officers and each other Person, if
any, who controls the Company within the meaning of the Securities Act against
any losses, claims, damages or liabilities, joint or several, to which the
Company or any such director or officer or any such Person may become subject
under the Securities Act or any other statute or at common law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon information in writing provided to the Company by such
holder of Warrant Stock contained, on the effective date thereof, in any
registration statement under which securities were registered under the
Securities Act at

 

23



--------------------------------------------------------------------------------

the request of such holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto; provided, however,
that the indemnification obligations of such holder shall be limited to the net
proceeds from the offering of Warrant Stock received by such holder.

(c) If the indemnification provided for in this Section 9 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding provided, however, that the contribution obligation
of any holder shall be limited to the net proceeds from the offering of the
Warrant Stock received by any such holder.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.6(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

9.7 Termination of Restrictions. Notwithstanding the foregoing provisions of
this Section 9, the restrictions imposed by this Section 9 upon the
transferability of the Warrants and the Restricted Common Stock and the legend
requirements of Section 9.1 shall terminate as to any particular Warrant or
Restricted Common Stock (i) when and so long as such security shall have been
effectively registered under the Securities Act and disposed of pursuant thereto
or (ii) when the Company shall have received an opinion of counsel reasonably
satisfactory to it that such shares may be transferred without registration
thereof under the Securities Act. Whenever any restriction imposed by this
Section 9 shall terminate as to this Warrant, as hereinabove provided, the
Holder hereof shall be entitled to receive from the Company, at the expense of
the Company, a new Warrant bearing the following legend in place of the
restrictive legend set forth hereon:

“THE RESTRICTIONS ON TRANSFERABILITY OF THE WITHIN WARRANT CONTAINED IN
SECTION 9 [DESIGNATE TERMINATED SECTION(S)] HEREOF TERMINATED ON             ,
20    , AND ARE OF NO FURTHER FORCE AND EFFECT.”

 

24



--------------------------------------------------------------------------------

All Warrants issued upon registration of transfer, division or combination of,
or in substitution for, any Warrant or Warrants entitled to bear such legend
shall have a similar legend endorsed thereon. Whenever the restrictions imposed
by this Section 9 shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the holder thereof shall be entitled to receive from the
Company, at the Company’s expense, a new certificate representing such Common
Stock not bearing the restrictive legend set forth in Section 9.1(a).

9.8 Listing on Securities Exchange. If the Company shall list any shares of its
Common Stock on any securities exchange, it will, at its expense, list thereon,
maintain and, when necessary, increase such listing of, all shares of Common
Stock issued or, to the extent permissible under the applicable securities
exchange rules, issuable upon the exercise of the Warrants so long as any shares
of Common Stock shall be so listed during any such Exercise Period.

9.9 Restrictions on Transfers of Securities.

Each Holder agrees by acquisition of Warrants or Warrant Stock not to sell, make
any short sale of, loan, grant any option for the purchase of, effect any public
sale or distribution of or otherwise dispose of any equity securities of the
Company, during the ten days prior to and the 90 days after the effective date
of any underwritten registration pursuant to this Section 9, except as part of
such underwritten registration, whether or not such Holder participates in such
registration, and except as otherwise permitted by the managing underwriter of
such underwriting (if any). Each Holder agrees that the Company may instruct its
transfer agent to place stop transfer notations in its records to enforce this
Section 9.9.

 

10. SUPPLYING INFORMATION

The Company shall cooperate with Holder and each holder of Restricted Common
Stock in supplying such information as may be reasonably necessary for such
holder to complete and file any information reporting forms presently or
hereafter required by the Commission as a condition to the availability of an
exemption from the Securities Act for the sale of any Warrant or Restricted
Common Stock.

 

11. LOSS OR MUTILATION

Upon receipt by the Company from Holder of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the original Holder shall be sufficient indemnity) and
in case of mutilation upon surrender and cancellation hereof, the Company will
execute and deliver in lieu hereof a new Warrant of like tenor to Holder;
provided, however, that in the case of mutilation, no indemnity shall be
required if this Warrant in identifiable form is surrendered to the Company for
cancellation.

 

25



--------------------------------------------------------------------------------

12. OFFICE OF THE COMPANY

As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency (which may be the principal executive offices of the Company)
where the Warrants may be presented for exercise, registration of transfer,
division or combination as provided in this Warrant.

 

13. FINANCIAL AND BUSINESS INFORMATION

13.1 Financial Statements. The Company will deliver to Holder:

(a) as soon as available but in any event within 120 days after the end of each
fiscal year of the Company, commencing with the 2011 fiscal year, a copy of the
audited consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
together with a narrative discussion and analysis of the financial condition and
results of operations of the Company and its subsidiaries for such fiscal year
as compared to the previous year, and reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Maloney & Novotny, LLC or such other independent certified public
accountants reasonably acceptable to Holder;

(b) as soon as available, but in any event not later than 60 days after the end
of each quarterly period of each fiscal year of the Company, the unaudited
consolidated balance sheet of the Company and its consolidated subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by the Company’s Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and

(c) in the event the Company becomes obligated to file reports under Section 13
or Section 15(d) under the Exchange Act, in lieu of the financial statements
otherwise required herein, as soon as such reports are required to be filed with
the Commission, a copy of the Company’s Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q.

All such financial statements delivered pursuant to this Section 13.1 shall be
complete and correct in all material respects and prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by the Company’s
independent accountants or Responsible Officer, as the case may be, and
disclosed therein, and quarterly financial statements shall be subject to normal
year-end audit adjustments and need not be accompanied by footnotes).

13.2 Filings. The Company will deliver to Holder promptly upon their becoming
available one copy of each report, notice or proxy statement sent by the Company
to its

 

26



--------------------------------------------------------------------------------

shareholders generally. The Company will file on or before the required date all
regular or periodic reports (pursuant to the Exchange Act) and any registration
statement, prospectus or written communication (other than transmittal letters)
(pursuant to the Securities Act), filed by the Company with (i) the Commission
or (ii) any securities exchange on which shares of Common Stock are listed.

13.3 Access. At any reasonable time and at reasonable intervals, the Company
shall permit any holder of Warrants or Warrant Stock and any authorized agent or
representative thereof to (a) visit the properties of the Company and any of its
subsidiaries and (b) discuss the affairs, finances and accounts of the Company
and any of its subsidiaries with any of their respective officers or directors.

 

14. OBLIGATION TO REPURCHASE WARRANT

14.1 Put Option. At any time, and from time to time, after the earliest to occur
of (i) the receipt by the Company of notice of a sale, farm-out, assignment or
other disposition by Republic of all or substantially all of Republic’s working
interest in the Joint Development Area (a “Republic Sale”), (ii) the third
anniversary of the Closing Date and (iii) an acceleration of the payment of the
Obligations under Section 7.1 of the Credit Agreement, Holder may elect (but
shall not be obligated) to cause the Company, by written notice, to repurchase
from Holder this Warrant (or any portion hereof) for a cash amount equal to the
difference between (A) the excess of the Fair Market Value over the Current
Warrant Price, multiplied by the number of shares of Common Stock for which this
Warrant (or portion hereof) is exercisable, minus (B) the amount of any
dividends, distributions or other payments paid to Holder pursuant to
Section 4.10 (the “Put Price”). Upon receipt of written notice from Holder, the
Company shall repurchase this Warrant (or any portion hereof) and pay Holder the
Put Price within five Business Days; provided, that, subject to Section 14.2, if
the Company receives notice of a Republic Sale and Holder elects to cause the
Company to repurchase this Warrant (or any portion hereof) for cash, the Company
shall repurchase this Warrant and pay Holder the Put Price not later than the
close of business on the Business Day immediately following the date on which
such Republic Sale is consummated. Nothing herein shall preclude the exercise by
Holder of any portion of this Warrant exercisable at any time prior to such
repurchase. The Company shall provide Holder with notice of any proposed
Republic Sale prior to the close of business on the second Business Day after
the Company’s receipt of the notice specified in clause (i) above.

14.2 Working Interest. Section 14.1 to the contrary notwithstanding, in the
event the Company receives notice of a Republic Sale and Holder has elected to
cause the Company to repurchase this Warrant for the Put Price, the Company may
elect to pay the Put Price by delivering to Holder working interests in all of
the Company’s oil and gas properties equal in value to the Put Price; provided
that such working interests are conveyed to Holder sufficiently in advance of
any Republic Sale so as to be included in any such sale. The percentage working
interest in the Company’s oil and gas properties that have a value equal to the
Put Price to be delivered pursuant to this Section 14.2 shall be determined by
reference to the proposed purchase price in such Republic Sale.

 

27



--------------------------------------------------------------------------------

15. APPRAISAL

The Appraiser shall be directed to determine the Appraised Value of each share
of Common Stock as soon as practicable, but in no event later than thirty
(30) days from the date of its selection. The determination of the Appraised
Value by the Appraiser will be conclusive and binding on the Company and Holder.
The Appraised Value of each share of Common Stock at a time when (a) the Company
is not a reporting company under the Exchange Act and (b) the Common Stock is
not traded in the organized securities markets, will, in all cases, be
calculated by determining the Appraised Value of the entire Company taken as a
whole (assuming that the Company freely sells all of its assets in an
arm’s-length, non-compulsory transaction, repays all its outstanding Funded
Debt, and distributes the net, after-tax proceeds to its shareholders), and by
dividing that value by the number of Fully Diluted Outstanding shares of Common
Stock, without premium for control or discount for minority interests,
illiquidity, or restrictions on transfer. In no event shall the Appraised Value
of a share of Common Stock be more or less than the per share consideration
received or receivable with respect to Common Stock in connection with any
pending or related Sale Transaction.

 

16. LIMITATION OF LIABILITY

No provision hereof, in the absence of affirmative action by Holder to purchase
shares of Common Stock, and no enumeration herein of the rights or privileges of
Holder hereof, shall give rise to any liability of Holder for the purchase price
of any Common Stock or as a shareholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.

 

17. MISCELLANEOUS

17.1 Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies. If the
Company fails to make, when due, any payments provided for hereunder, or fails
to comply with any other provision of this Warrant, the Company shall pay to
Holder such amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees, including those of
appellate proceedings, incurred by Holder in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

17.2 Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Warrant shall be sufficiently given or made if in writing
and either delivered in person with receipt acknowledged or sent by registered
mail, return receipt requested, postage prepaid, addressed as follows:

(a) If to Holder or any holder of Warrant Stock, at its last known address
appearing on the books of the Company maintained for such purpose.

 

28



--------------------------------------------------------------------------------

  (b) If to the Company at

American Shale Development, Inc.

210 Second Street, P.O. Box 393

St. Marys, West Virginia 26170

Attention: John G. Corp

Facsimile: (304) 684-3658

Email: johncorp@transenergyinc.com

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, or three Business Days after the same
shall have been deposited in the United States mail as provided in this
Section 17.2. Failure or delay in delivering copies of any notice, demand,
request, approval, declaration, delivery or other communication to the person
designated above to receive a copy shall in no way adversely affect the
effectiveness of such notice, demand, request, approval, declaration, delivery
or other communication.

17.3 Indemnification. In addition to any indemnification to which Holder may be
entitled under Section 9.6, the Company agrees not to bring any action or suit
against Holder, and to indemnify and hold harmless Holder from and against any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses and disbursements of any kind which may
be imposed upon, incurred by or asserted against Holder by or on behalf of the
Company, any of its former directors, officers or employees or any of their
respective Affiliates (collectively, “Losses”), in any manner relating to or
arising out of (i) Holder’s exercise of this Warrant and/or the Loan Documents
and the transactions contemplated hereunder and thereunder, or (ii) Holder’s
capacity as a shareholder or warrantholder of the Company; provided, however,
that the Company will not be liable hereunder to the extent that any Losses
(A) are found in a final non-appealable judgment by a court to have resulted
from Holder’s gross negligence, bad faith or willful misconduct in its capacity
as a warrantholder, shareholder or lender of the Company or (B) result from
Holder’s acts or omissions as a shareholder of the Company or arise in
connection with a sale, assignment or exchange of this Warrant, any Warrant
Stock, or any interest in the Loan Documents or the indebtedness represented
thereby.

17.4 Remedies. Holder and each holder of Warrant Stock, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under Section 9 of this
Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of Section 9 of this Warrant and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

17.5 Successors and Assigns. Subject to compliance with the provisions of
Sections 3.1 and 9, this Warrant and the rights evidenced hereby shall inure to
the benefit of and be

 

29



--------------------------------------------------------------------------------

binding upon the successors of the Company and the successors and assigns of
Holder. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant, and shall be enforceable by any such
Holder.

17.6 Amendment. This Warrant may be modified or amended or the provisions of
this Warrant waived with the written consent of the Company and Holder.

17.7 Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

17.8 Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

17.9 Governing Law. This Warrant shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

17.10 Effective Date. This Warrant and any Warrant issued in exchange or
substitution for or upon a transfer of this Warrant shall be dated the Funding
Date and all adjustments provided for herein to the exercise price and number of
shares of Common Stock for which this or such other Warrant is exercisable shall
be made on the basis of transactions occurring from and after the Closing Date.

17.11 Company Acknowledgement. The Company acknowledges that in connection with
this Warrant and the Loan Documents Holder will have the opportunity to act in
both its capacity as a Lender and in its capacity as the holder of this Warrant
and potential future holder of Common Stock, and the Company agrees that no
conflict shall arise or be deemed to have arisen as a result of Holder acting
in, or making decisions in light of, either or both capacities when taking, or
refraining from taking, any action in connection with this Warrant or any Loan
Document.

[Signature Page Follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its President as of the date first above written.

 

AMERICAN SHALE DEVELOPMENT, INC. By:  

 

 

Name: John G. Corp

 

Title: President

For Purposes of Section 4.10 and Article 17 hereof only: TRANS ENERGY, INC. By:
 

 

 

Name:

 

Title:

Signature Page to Warrant



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]

The undersigned registered Holder of this Warrant irrevocably exercises this
Warrant for the purchase of              shares of Common Stock of American
Shale Development, Inc., and herewith makes payment therefor, all at the price
and on the terms and conditions specified in this Warrant and requests that
certificates for the shares of Common Stock hereby purchased (and any securities
or other property issuable upon such exercise) be issued in the name of and
delivered to              whose address is                      and, if such
shares of Common Stock shall not include all of the shares of Common Stock
issuable as provided in this Warrant, that a new Warrant of like tenor and date
for the balance of the shares of Common Stock issuable hereunder be delivered to
the undersigned.

 

 

(Name of Registered Holder)

 

(Signature of Registered Holder)

 

(Street Address)

 

(City)  (State)  (Zip Code)

DATE:  

 

 

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED the undersigned registered Holder of Warrant No. 1 to
purchase Common Stock of American Shale Development, Inc. (the “Warrant”) hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the Warrant, with respect to the number of shares of
Common Stock set forth below:

 

Name and Address of Assignee

   No. of Shares of
Common Stock                     

and does hereby irrevocably constitute and appoint
                                         attorney in fact to register such
transfer on the books of                                         , maintained
for the purpose, with full power of substitution in the premises.

 

Dated:   Print Name:  

 

  Signature:  

 

  Witness:  

 

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

B-1